DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/28/2021. Claims 1, 5-15 and 18-20 have been amended. Claims 2-4, and 17  have been canceled. Claim 21 is newly added. Claims 1, 5-16, and 18-21 remain pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 9, filed 12/28/2021, with respect to the objections to claims 1, 2, 7, 12, and 14 have been fully considered and are persuasive. The objections have been withdrawn. 
Applicant’s arguments, see page 10, filed 12/28/2021, with respect to the claim interpretation under 35 U.S.C. 112(f) have been considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) have been withdrawn. 
Applicant’s arguments, see pages 10-11, filed 12/28/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been considered and are persuasive. The rejections have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.
Applicant’s arguments, see pages 11-13, filed 12/28/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102/103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. However, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “wherein the update information comprises new control information generated from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras.” In this regard, the specification describes that the control server 20 generates update information in accordance with images captured by the cameras 61 and 62 and the positional information of each of the cameras 61 and 62 with respect to the reference measurement point described above. (see page 8), however, the specification does not appear to be describe that new control information [is] generated [by a control server] from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras. As such, the Examiner suggests Applicant to point to specific language within the Specification that fully 
Claim 19 recites the limitation “wherein the update information is new control information generated from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras.” In this regard, the specification describes that the control server 20 generates update information in accordance with images captured by the cameras 61 and 62 and the positional information of each of the cameras 61 and 62 with respect to the reference measurement point described above. (see page 8), however, the specification does not appear to be describe that new control information [is] generated [by a control server] from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras. As such, the Examiner suggests Applicant to point to specific language within the Specification that fully discloses the above noted limitation of claim 19, otherwise Applicant should amend the claims to recite limitations fully supported within Applicant’s Specification.
Claim 20 recites the limitation “wherein the update information is new control information generated from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras.” In this regard, the specification describes that the control server 20 generates update information in accordance with images captured by the cameras 61 and 62 and the positional information of each of the cameras 61 and 62 with respect to the reference measurement point described above. (see page 8), however, the specification does not appear to be describe that new control information [is] generated [by a control server] from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras. As such, the Examiner suggests Applicant to point to specific language within the Specification that fully discloses the above noted limitation of claim 20, otherwise Applicant should amend the claims to recite limitations fully supported within Applicant’s Specification.
Claim 18 recites the limitation “the control information is generated from a distance traveled by the robot apparatus according to the images captured by each of the plurality of cameras”, which however, does not appear to be described within the Specification. In this regard, the specification describes that “a distance traveled by the robot apparatus 10 is estimated by using the number of rotations of a wheel of the robot apparatus 10” (See page 20), but does not describe that a distance traveled by the robot apparatus is estimated according to the images captured by each of the plurality of cameras. As such, the Examiner suggests Applicant to point to specific language within the Specification that fully discloses the above noted limitation of claim 18, otherwise Applicant should amend the claims to recite limitations fully supported within Applicant’s Specification.
Claims 5-16 depend from the rejected claim 1. Thus, the claims are rejected under 112(a) as being dependent from the rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the update information comprises new control information…” In this regard, claim 1 further recites the limitation “the robot apparatus … updating the control information in accordance with the received update information.”  It is unclear as to what is different between ‘the control information updated in accordance with the received update information’ and ‘new control information’. 
Claim 19 recites the limitation “wherein the update information is new control information…” In this regard, claim 19 further recites the limitation “wherein the processor updates the control information in accordance with the update information.”  It is unclear as to what is different between ‘the control information updated in accordance with the received update information’ and ‘new control information’. 
Claim 20 recites the limitation “wherein the update information is new control information…” In this regard, claim 20 further recites the limitation “… update information … that is to be used to update the control information.”  It is unclear as to what is different between ‘the control information updated in accordance with the received update information’ and ‘new control information’. 
Claim 5 recites the limitation “the plurality of pieces of control information.” There is insufficient antecedent basis for this limitation in the claim.
Claim 5 further recites the limitation “the image.” There is insufficient antecedent basis for this limitation in the claim.
Claim 5 further recites the limitation “the imaging apparatus.” There is insufficient antecedent basis for this limitation in the claim.
Claim 5 further recites the limitation “the control apparatus.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the plurality of pieces of control information.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 further recites the limitation “the individual robot apparatus.” There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear as to what is meant by the term “individual.”
Claim 6 recites the limitation “the camera.” There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the plurality of pieces of control information.” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the camera.” There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the control information is generated from a distance traveled by the robot apparatus according to the images captured by each of the plurality of cameras.” It is unclear as to how a distance traveled by the robot apparatus can be obtained according to the images captured by each of the plurality of cameras. In this regard, the specification describes that “a distance traveled by the robot apparatus 10 is estimated by using the number of rotations of a wheel of the robot apparatus 10.” (See page 20)
Claim 20 recites the limitation “the image.” There is insufficient antecedent basis for this limitation in the claim.
Claims 7, and 10-16 depend from the rejected claim 1. Thus, the claims are rejected under 112(b) as being dependent from the rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US2021/0216808 A1; hereinafter, “Watanabe”) in view of Tauchi (US2017/0028917 A1; hereinafter, “Tauchi”).
 
Regarding claim 1:
Watanabe teaches:
A robot control system (Fig. 19 & para. [0264]: --- an information processing system 300 for controlling a first pet-type robot 110) comprising:
a robot apparatus (Fig. 19 & para. [0267] --- the first pet-type robot 110) that operates autonomously in accordance with control information provided thereto (paras. [0264] and para. [0267] --- the first pet-type robot 110 is a autonomously acting robot, and the control unit 112 drives the actuator 17 in accordance with the action control signal received from the server 120; Here, an action control signal teaches control information; Note that the claim does not specify what “control information” exactly is. Thus, for the sake of examination, it is interpreted as any control information causing the robot apparatus to drive), the robot apparatus receiving update information to be used to update the control information (paras. [0078], [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information) is received from the server 120 to perform a (new) action (e.g., an utterance or shaking the tail); Here, an action control signal (after stat-change-detection) teaches update information, which update the action control signal (before state-change-detection)) and updating the control information in accordance with the received update information (Fig. 19 & paras. [0078] and para. [0267] --- the control unit 112 makes an utterance or shakes the tail in accordance with an action control signal based on the state change detection received from the server 120; Here, making an utterance or shaking the tail teaches update the control information, and an action control signal based on the state change detection teaches the update information; Note that the claim does not specify where or how the control information is updated. Thus, for the sake of examination, “update” is interpreted as any action causing to change a state); 
… camera[s] that captures image[s] of an external appearance of the robot apparatus at a predetermined position respectively … (Fig. 19 & paras. [0010], [0076] and [0268] --- the camera 216 that images the first pet-type robot 110;The state change may be the presence or absence of an accessory attached to the autonomously acting robot; The action-control-signal generation unit 7 generates, for the state-change-detection processing, an action control signal of the pet-type robot 1 so that the pet-type robot 1 is in the same position and posture as those in the reference image; Here the presence of an accessory attached to the autonomously acting robot and posture teaches images of an external appearance of the robot apparatus; and in the same position teaches capture images at a predetermined position); and
a control server (Fig. 19 & para. [0270] --- the server 120) including a communication interface (Fig. 19 & para. [0270] --- the communication unit 121) that transmits to the robot apparatus the update information generated in accordance with the image[s] captured by the … camera[s] (Fig. 19 & paras. [0268], [0271]-[272] --- the action control signal generated based on state-change-detection processing (i.e., update information) is transmitted to the first pet-type robot 110; and the action control signal based on state-change-detection processing is generated by using image information captured by the camera),
wherein the update information comprises new control information generated from position … of … camera[s] with respect to a position at which the robot apparatus is placed and image[s] captured by … camera[s] (paras. [0078], [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information and new control information) is received from the server 120 to perform a (new) action (e.g., an utterance or shaking the tail); Here, an action control signal (after stat-change-detection) teaches update information which update the action control signal (before state-change-detection); a (new) action (e.g., an utterance or shaking the tail) teaches new control information; para. [0266] --- the second pet-type robot 320 images the first pet-type robot 110, and a state change is detected by the server 120 will be described. The first pet-type robot 110 and the second pet-type robot 320 are in close positional relationship within a range in which the other party can be imaged; Here, The first robot and the second robot are in close positional relationship within a range in which the other party can be imaged teaches from position of camera with respect to a position at which the robot apparatus is placed and image).
Watanabe is silent about:
a plurality of cameras that captures images … from different directions; and
… images captured by the plurality of cameras,
wherein the … information … generated from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras.
Tauchi teaches:  
a plurality of cameras that captures images … from different directions (Fig. 1 & para. [0031] --- the control device 12 outputs a photographing instruction signal to the stereo camera 11 to make the stereo camera 11 photograph the front of the vehicle 1, and also acquires the photographed images (two photographed images simultaneously photographed by the cameras 11a, 11b); para. [0026] --- detecting a shape of an object (e.g., a guard rail, a wall, another vehicle, a curbstone, etc.) photographed by the stereo camera 11; para. [0034]: the cameras 11a, 11b of the stereo camera 11 photograph the front of the vehicle 1 from different positions (in the state of having so-called parallax); see Fig. 4 – which also teaches an object is at a predetermined position); and
… the images captured by the plurality of cameras (para. [0031] --- the control device 12 outputs a photographing instruction signal to the stereo camera 11 to make the stereo camera 11 photograph the front of the vehicle 1, and also acquires the photographed images (two photographed images simultaneously photographed by the cameras 11a, 11b)),
wherein the … information … generated from position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed and images captured by each of the plurality of cameras (para. [0037] --- When the object image is thus generated (S106), the first relative position detecting unit 15 of the control device 12 detects a relative position (first relative position) of the object to the vehicle 1 (S108). As described above, a distance from the vehicle 1 to a predetermined place in the image can be detected from images photographed by the stereo camera 11 (two images photographed by the cameras 11 a, 11 b), and hence a distance from the vehicle 1 to the object is detected here; Note that the object (e.g., vehicle) corresponds to the robot apparatus; a relative position of the object to the vehicle 1 teaches position information of each of the plurality of cameras with respect to a position at which the robot apparatus is placed; para. [0039]: When, as a result, there is a place in which the interval between the object and the vehicle 1 is not longer than the predetermined distance D (narrow interval place) (S112: yes), the image generating unit 20 arranges, in the displaying storage area, a “notification image for notifying the interval (50 cm, here) between the object and the vehicle 1” (i.e., information is generated) based on the position of the narrow interval place).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s apparatus by enhancing Watanabe’s server to generate information based on a relative position of the robot to the cameras and a distance detected from images, as taught by Tauchi, in order to more accurately detect the state-changed. 
The motivation is to allow the robot to properly respond to the state-changed-detection.

Regarding claim 5:
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control server includes a memory (Fig. 19 & para. [0086] --- the action database (action DB) 12; para. [0084]: The storage unit 13 includes a memory device) in which the plurality of pieces of control information having different control characteristics are stored in advance (para. [0086] --- action models and various action content defining files are stored in the action database), the control server identifies a type of the robot apparatus by using the image being captured by the imaging apparatus (paras. [0075], [0127], and [0268] --- the state-change detection unit 6 (i.e., the server) detects the state change (e.g., Santa clothing is attached, an accessory is attached, a hat is attached) of the pet-type robot by using the image information captured by the camera 216; Note that the claim does not specify what “a type” means. Thus, for the sake of examination, Santa clothing is attached, an accessory is attached, a hat is attached, for example, are interpreted as a kind of type), [or by using information received from the robot apparatus,] the control server selects a piece of control information corresponding to the identified type of the robot apparatus from the plurality of pieces of control information stored in the memory (Fig. 19 & paras. [0077] and [0086] --- the action-control-signal generation unit 7 (i.e., the server) selects an action model from the action database 12 on the basis of the state change detection result of the detection by the state-change detection unit 6, to generate an action control signal of the pet-type robot 1, and the action database 12 stores action models; Here, selects an action model teaches selects a piece of control information; on the basis of the state change detection result teaches corresponding to the identified type of the robot apparatus; action models stored in the action database teaches from the plurality of pieces of control information stored in the storage unit), and the control server transmits the selected piece of control information to the robot apparatus via the communication interface (paras. [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information) is received from the server 120 to perform a new action (e.g., an utterance or shaking the tail); para. [0241]: The server 120 includes a communication unit 121 (i.e., the communication interface)).

Regarding claim 6:
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control server includes a memory (Fig. 19 & para. [0086] --- the action database (action DB) 12; para. [0084]: The storage unit 13 includes a memory device) in which each of the plurality of pieces of control information corresponding to an individual robot apparatus are stored in advance (paras. [0084]-[0086] --- the storage unit 13 stores a program, action models, and various action content defining files for causing the pet-type robot 1 to execute the state-change-detection processing of the pet-type robot 1; Here, a program, action models, and various action content defining files teaches a plurality of pieces of control information, and the pet-type robot 1 teaches an individual robot apparatus; Note that it is unclear whether an individual robot apparatus indicates the robot apparatus recited in claim 1, or separate robot apparatus. In this regard, claim 1 recites only single robot apparatus. Thus, for the sake of examination, an individual robot apparatus is interpreted as indicating the robot apparatus), the control server identifies the individual robot apparatus by using an image of the individual robot apparatus captured by the camera (paras. [0075], [0127], and [0268] --- the state-change detection unit 6 (i.e., the server) detects the state change (e.g., Santa clothing is attached, an accessory is attached, a hat is attached) of the pet-type robot by using the image information captured by the camera 216; Note that the claim does not specify what “a type” means. Thus, for the sake of examination, Santa clothing is attached, an accessory is attached, a hat is attached, for example, are interpreted a kind of type; see Note above regarding an individual robot apparatus), [or by using information received from the individual robot apparatus,] the control server selects a piece of control information corresponding to the identified individual robot apparatus from the plurality of pieces of control information stored in the memory (Fig. 19 & paras. [0077] and [0086] --- the action-control-signal generation unit 7 (i.e., the server) selects an action model from the action database 12 on the basis of the state change detection result of the detection by the state-change detection unit 6, to generate an action control signal of the pet-type robot 1, and the action database 12 stores action models; Here, selects an action model teaches selects a piece of control information; on the basis of the state change detection result teaches corresponding to the identified type of the robot apparatus; action models stored in the action database teaches from the plurality of pieces of control information stored in the storage unit), and the control server transmits the selected piece of control information to the robot apparatus via the communication interface (paras. [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., update information) is received from the server 120 to perform a new action (e.g., an utterance or shaking the tail); para. [0241]: The server 120 includes a communication unit 121 (i.e., the communication interface)).

Regarding claim 7:
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the update information further comprises instruction information providing instructions to update the control information for controlling the robot apparatus (paras. [0078], [0267] and [272] --- an action control signal on the basis of the state change detection result teaches updated information; an action control signal for making an utterance or performing an action of shaking the tail teaches updating the control information and also teaches instruction information providing instructions to update control information; and for the pet-type robot 1 to express pleasure teaches for controlling the robot apparatus). 

Regarding claim 8: 
Watanabe in view of Tauchi teaches:
The robot control system according to claim 7.
Watanabe further teaches:
wherein the robot apparatus includes a memory (Fig. 1 & para. [0063] --- an action database (action DB) 12; para. [0084]: The storage unit 13 includes a memory device) in which the plurality of pieces of control information having different control characteristics, are stored in advance (para. [0086] --- action models and various action content defining files are stored in the action database), and the robot apparatus selects in accordance with instruction information received form the control server a piece of control information that is to be used from the plurality of pieces of control information stored in the memory (Fig. 1 & paras. [0077] and [0086] --- the action-control-signal generation unit 7 (i.e., the pet-type robot 1) selects an action model from the action database 12 to generate an action control signal of the pet-type robot 1, and the action database 12 stores action models; Here, selects an action model teaches selects a piece of control information; an action control signal of the pet-type robot 1 teaches to be used; action models stored in the action database teaches from the plurality of pieces of control information stored in the storage unit; paras. [0267] and [272] --- an action control signal on the basis of the results of the state-change-detection processing (i.e., instruction information) is received from the server 120 to perform a new action).

Regarding claim 9: 
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the update information further comprises … information of the robot apparatus whose image is captured by the camera (Fig. 19 & paras. [0271]- [0272]  --- an action control signal on the basis of the state change detection result by using the image information captured by the camera 216 is transmitted to the first pet-type robot 110; Here, an action control signal on the basis of the state change detection result teaches the update information). 
Watanabe is silent about:
wherein the update information further comprises image information …
Tauchi teaches:
wherein the update information is image information … (para. [0039]: When, as a result, there is a place in which the interval between the object and the vehicle 1 is not longer than the predetermined distance D (narrow interval place) (S112: yes), the image generating unit 20 arranges, in the displaying storage area, a “notification image (i.e., image information) for notifying the interval (50 cm, here) between the object and the vehicle 1” based on the position of the narrow interval place).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s apparatus by enhancing Watanabe’s server to transmit a state-changed-image of the pet-type robot to the pet-type robot as a control signal, as taught by Tauchi, in order to allow the pet-type robot to operate by itself with reference to the state-changed-image. 
The motivation is to reduce the processing burden of the server to perform the state-changed-image processing by allowing the pet-type robot to perform processing relating to state-change-detection processing.

Regarding claim 10: 
Watanabe in view of Tauchi teaches:
The robot control system according to claim 9.
Watanabe teaches:
wherein the robot apparatus generates in accordance with image information … new control information for controlling the robot apparatus and performs autonomous operation in accordance with the generated new control information (Fig. 1 & para. [0078] --- the pet-type robot 1 (i.e., the action-control-signal generation unit 7) generates, on the basis of the state change detection result that a hat was attached to the pet-type robot 1, an action control signal for making an utterance or performing an action of shaking the tail in order for the pet-type robot 1 to express pleasure; Here, a hat was attached teaches image information; making an utterance or shaking the tail teaches new control information).
Watanabe is silent about:
… image information [is] received from the control server …
Tauchi teaches:
… image information received from the control server … (para. [0039]: When, as a result, there is a place in which the interval between the object and the vehicle 1 is not longer than the predetermined distance D (narrow interval place) (S112: yes), the image generating unit 20 arranges, in the displaying storage area, a “notification image (i.e., image information) for notifying the interval (50 cm, here) between the object and the vehicle 1” based on the position of the narrow interval place).
The motivation for claim 9 is applicable for claim 10.

Regarding claim 15:  
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe is silent about:
wherein the control information is information regarding an allowable range of motion for a movable unit.
Tauchi teaches:
wherein the control information is information regarding an allowable range of motion for a movable unit (para. [0052]: When the object image showing the object which has entered the blind spot of the stereo camera 11 is thus displayed (S124), it is determined whether or not there is a place (narrow interval place) in which an interval between the vehicle 1 and the object having entered the blind spot is not longer than the predetermined distance D (e.g., 50 cm) (S126). In this determination processing, for example, it is determined whether or not there is a place in which an interval between the object image having entered the blind spot and the own vehicle image on the displaying storage area (on the display screen) is not longer than the “distance obtained by setting the scale of the distance D to 1 to 100 (e.g., 5 mm)”. When, as a result, there is a place in which the interval between the object having entered the blind spot and the vehicle 1 is not longer than the predetermined distance D (narrow interval place) (S126: yes), the image generating unit 20 arranges a notification image in the displaying storage area such that the notification image is displayed in a position corresponding to the narrow interval place (a position on the display screen of the display unit 13) (S128). In this manner, it is possible to notify the approach of the vehicle 1 to the object having entered the blind spot in such an aspect as to facilitate the driver to recognize the narrow interval place).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s apparatus by enhancing Watanabe’s server to consider the predetermined distance in the state-change-detection processing, as taught by Tauchi, in order to reflect a distance between a robot and an object in controlling of the pet-type robot. 
The motivation is to avoid contact between the robot and an obstacle by reflecting a distance between a robot and an object.

Regarding claim 16:  
Watanabe in view of Tauchi teaches:
The robot control system according to claim 15.
Watanabe further teaches:
wherein, when an external form of the robot apparatus changes, the control information is generated for a changed external form (para. [0078] --- when a hat was attached to the pet-type robot 1, an action control signal for making an utterance or performing an action of shaking the tail is generated). 

Regarding claim 18: 
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control information is generated … a plurality of images captured by the camera[s] (para. [0287] --- by acquiring images at regular intervals, performing state-change-detection processing).
Watanabe is silent about:
the control information is generated from a distance traveled by the robot apparatus according to the images captured by captured by the plurality of cameras. 
Tauchi teaches:
the control information is generated from a distance traveled by the robot apparatus according to the images captured by captured by the plurality of cameras (para [0028] --- a narrow interval place detecting unit 18 for detecting a place in which an interval between the vehicle and the object is not longer than a distance D (e.g., 50 cm); para. [0031] --- the control device 12 outputs a photographing instruction signal to the stereo camera 11 to make the stereo camera 11 photograph the front of the vehicle 1, and also acquires the photographed images (two photographed images simultaneously photographed by the cameras 11a, 11b).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe’s apparatus by enhancing Watanabe’s second pet-type robot to have multiple cameras, and Watanabe’s server to process the images captured by the multiple cameras, as taught by Tauchi, in order to detect the state change of the pet-type robot using three-dimensional information. 
The motivation is to detect a state change with high accuracy and high throughput without interference from the surrounding environment of the robot.

Regarding claim 19:
Claim 19 recites a robot apparatus which corresponds to the control system of claim 1, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 20:
Claim 20 recites a non-transitory computer readable medium which corresponds to the control system of claim 1, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 21:
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe further teaches:
wherein the control server generates a three-dimensional model of the robot apparatus from the captured images and generates the update information based on the three-dimensional model (para. [0090]: Examples of the image information include an image, a mask image of the robot region generated on the basis of this image, an RGB image of the robot region, a depth image of the robot region, an image from which only the robot region is cut out, a 3D shape of the robot region, their feature amount information, and segmentation information of pixels that belong to the robot region).

Claims 11,and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US2021/0216808 A1; hereinafter, “Watanabe”) in view of Tauchi (US2017/0028917 A1; hereinafter, “Tauchi”), and further in view of Xiong et al. (US11,022,983 B2; hereinafter, “Xiong”).

Regarding claim 11:
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe in view of Tauchi is silent about:
wherein the control information comprises information regarding external dimensions of the robot apparatus.
Xiong teaches: 
wherein the control information comprises information regarding external dimensions of the robot apparatus (claim 1 --- wherein the control parameters comprise a height of a leg of the biped robot, a length of stride of the biped robot, a gait cycle of the biped robot, and a magnitude of centroid shift of the biped robot).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Tauchi’s apparatus by enhancing Watanabe in view of Tauchi’s server to control the pet-type robot using a dimension, as taught by Xiong, in order to reflect a state-change of the dimension in controlling of the pet-type robot. 
The motivation is to avoid contact between an obstacle around the road and an accessory disposed outside the vehicle by reflecting the state-change of the dimension in controlling of the pet-type robot.

Regarding claim 12:  
Watanabe in view of Tauchi and Xiong teaches:
The robot control system according to claim 11.
Watanabe further teaches:
wherein the robot apparatus uses the new control information received from the control server and performs, in accordance with the new control information received from the control server … (Fig. 19 & paras. [0268], [0271]-[272] --- the action control signal generated based on state-change-detection processing is transmitted to the first pet-type robot 110).
Watanabe is silent about:
 one or both of an operation for bypassing an obstacle to avoid a collision between the robot apparatus and the obstacle and determination of whether a path ahead of the robot apparatus is passable for the robot apparatus.
Tauchi teaches:
 one or both of an operation for bypassing an obstacle to avoid a collision between the robot apparatus and the obstacle and determination of whether a path ahead of the robot apparatus is passable for the robot apparatus (para. [0052]: When the object image showing the object which has entered the blind spot of the stereo camera 11 is thus displayed (S124), it is determined whether or not there is a place (narrow interval place) in which an interval between the vehicle 1 and the object having entered the blind spot is not longer than the predetermined distance D (e.g., 50 cm) (S126). In this determination processing, for example, it is determined whether or not there is a place in which an interval between the object image having entered the blind spot and the own vehicle image on the displaying storage area (on the display screen) is not longer than the “distance obtained by setting the scale of the distance D to 1 to 100 (e.g., 5 mm)”. When, as a result, there is a place in which the interval between the object having entered the blind spot and the vehicle 1 is not longer than the predetermined distance D (narrow interval place) (S126: yes), the image generating unit 20 arranges a notification image in the displaying storage area such that the notification image is displayed in a position corresponding to the narrow interval place (a position on the display screen of the display unit 13) (S128). In this manner, it is possible to notify the approach of the vehicle 1 to the object having entered the blind spot in such an aspect as to facilitate the driver to recognize the narrow interval place).
The motivation for claim 11 is applicable for claim 12.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US2021/0216808 A1; hereinafter, “Watanabe”) in view of Tauchi (US2017/0028917 A1; hereinafter, “Tauchi”), and further in view of Inoue et al. (JP2017-024095 A; hereinafter, “Inoue”).

Regarding claim 13:  
Watanabe in view of Tauchi teaches:
The robot control system according to claim 1.
Watanabe in view of Tauchi is silent about:
wherein the control information comprises an allowable upper limit on an acceleration value or an angular acceleration value.
Inoue, in the same field of endeavor, teaches:
wherein the control information is an allowable upper limit on an acceleration value or an angular acceleration value (Abstract ---  A robot control device (30) for controlling a robot (10) so that acceleration of the robot does not exceed the acceleration upper limit to avoid an excessive load). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watanabe in view of Tauchi’s apparatus by enhancing Watanabe in view of Tauchi’s apparatus to control the pet-type robot not to exceed the acceleration upper limit, as taught by Inoue, in order to avoid an excessive load. 
The motivation is to prevent the pet-type robot from sudden movement thereby avoiding an excessive load to the pet-type robot.

Regarding claim 14:  
Watanabe in view of Tauchi and Inoue teaches:
The robot control system according to claim 13.
Watanabe further teaches:
wherein the robot apparatus uses the new control information received from the control server and performs, in accordance with the new control information received from the control server, an operation for preventing a carried object from falling (Fig. 19 & paras. [0268], [0271]-[272] --- the action control signal generated based on state-change-detection processing is transmitted to the first pet-type robot 110).
Watanabe in view of Tauchi is silent about:
… an operation for preventing a carried object from falling.
Inoue teaches:
… an operation for preventing a carried object from falling (Abstract ---  A robot control device (30) for controlling a robot (10) so that acceleration of the robot does not exceed the acceleration upper limit; Note that the limitation “for preventing a carried object from falling” is interpreted as a intended use. Here, when a robot (10) is controlled so that acceleration of the robot does not exceed the acceleration upper limit, it is obvious that the intended use (i.e., a carried object is prevented from falling) can be achieved). 
The motivation for claim 13 is applicable for claim 14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallack et al. (US 2016/0039096 A1) discloses a system and method which enables a plurality of cameras to be calibrated into a robot base coordinate system to enable a machine vision/robot control system to accurately identify the location of objects of interest within robot base coordinates. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664